THE COURT.
The facts in this case are fully stated in an opinion of the district court of appeal for the second appellate district, filed in denying petitioner’s application for a writ of habeas corpus. (See 8 Cal. App. 440, [97 Pac. 199].) Our investigations have satisfied us that such opinion correctly states the law applicable on the various claims made by petitioner against the validity of the municipal ordinance for a violation of which he is being prosecuted, and it is unnecessary for us to add thereto in disposing of this proceeding.
The writ of habeas corpus heretofore issued is discharged, and the petitioner remanded to the custody of the city marshal of South Pasadena.